Citation Nr: 1448488	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  11-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The appellant served in the Army National Guard from June 1983 to June 1990, including during a period of active duty for training (ACDUTRA) from August 23, 1983, to November 23, 1983. 

This case comes to the Board of Veterans' Appeals (Board) from May 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a February 2014 decision, the Board reopened the previously denied claims for service connection and remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  


REMAND

Regrettably, further development is needed in the case.

In the remand portion of the February 2014 decision, the Board requested that the AOJ obtain clarification from a private audiologist regarding a March 2010 audiogram and provide the Veteran VA examinations for bilateral hearing loss and a low back disability to ascertain the etiology of his disabilities.

With respect to hearing loss, there is no indication that the AOJ contacted the private audiologist to obtain the clarification.  The Veteran was provided an examination in April 2014.  As the examination did not show hearing loss in either ear to an extent recognized as a disability for VA purposes, the examiner did not provide an opinion on etiology.  However, as clarification of the March 2010 audiogram may establish hearing loss disability in one or both ears during the pendency of the appeal, an opinion on etiology may still be needed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the AOJ should seek clarification from the private audiologist, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board observes that the audiologist indicated in a letter accompanying the audiogram that the Maryland CNC controlled speech discrimination test had been performed.  Thus, that question need not be asked.

With respect to the low back disability, the Veteran was provided an examination in April 2014.  The examiner noted past or current diagnoses of lumbosacral strain and segmental instability, the latter reportedly told to the Veteran by a chiropractor.  The examiner noted that diagnostic testing of record showed degenerative disc disease and a transitional lumbosacral vertebra.  The examiner opined that the current diagnosed low back disorder did not have its clinical onset during a period of ACDUTRA and was not related to any injury during a period of ACDUTRA or INACDUTRA.  The examiner found that the history of the in-service injury was consistent with a contusion and that finding was supported by the Veteran's report of having a specific area of swelling on the back that was related to contact with the ground while doing sit-ups with a pole.  The examiner also found that the Veteran's symptoms during INACDUTRA were consistent with a lumbar strain and did not suggest in any manner an injury to the structure and function of the lumbar spine.

While the Board acknowledges the examiner's opinion that the currently diagnosed low back disability did not have its onset during a period of ACDUTRA and was not related to any injury during a period of ACDUTRA or INACDUTRA, the examiner noted past diagnoses, but did not provide a current diagnosis.  The examiner did not provide a final diagnosis after the examination and review of the evidence in the claims file.  That omission may be crucial if the Veteran had a lumbar strain or evidence of a recurring lumbar strain at the time of the examination as the examiner indicated that the Veteran's symptoms during periods of INACDUTRA were consistent with a lumbar strain.  Thus, the claims file should be returned to the examiner for an addendum.

Also, the examiner indicated that the Veteran sought private treatment while in the Army National Guard but that the Veteran did not bring those records with him.  The examiner's statement indicates that the Veteran may have private medical records pertinent to the low back disability claim.  Thus, on remand, the Veteran should be asked to provide any such records.

Accordingly, the case is REMANDED for the following actions:

1.  Contact Judith Caudle, Au.D. who conducted the March 2010 audiogram and ask her to state: (1) whether she is a state-licensed audiologist and (2) whether a puretone audiometry test was conducted.  If the answer to both questions above is yes, then she should be asked to interpret the data reported in graph form into a numerical format and to indicate the pure tone threshold loss in each ear at 500, 1000, 2000, 3000, and 4000 Hertz.

2.  If the above clarification establishes that the Veteran has hearing loss in either ear to an extent recognized as a disability for VA purposes, then the claims file should be forwarded to the examiner who conducted the April 2014 VA audiology examination for an opinion on the etiology of hearing loss.

3.  Ask the Veteran to identify or provide any private medical records of treatment he received for his low back disorder while in the National Guard, as noted during the VA examination.  The Veteran may complete a release and authorization and VA should attempt to obtain those records.

4.  Then, return the claims file to the examiner who conducted the April 2014 VA orthopedic examination for an addendum.  The examiner should list the Veteran's current diagnoses.  If the Veteran had a lumbar strain or evidence of a recurring lumbar strain at the time of the examination, the examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset in or was aggravated by a period of ACDUTRA or INACDUTRA.  The examiner should provide a complete rationale for all conclusions.  If the examiner feels that another examination is needed, that examination should be scheduled.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

